 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of November 15, 2010 (the
“Effective Date”), is made by and among Joseph Michael Redmond (“Executive”) and
Roth Kline, Inc. or its successor company, a Delaware corporation (the
“Company”).

 

WHEREAS, Executive will be employed by the Company as its Chief Executive
Officer (CEO) and will maintain a position of Director on the Company’s Board;
and

 

 

WHEREAS, the members of the Board of Directors of the Company desire to enter
into an employment agreement with Executive, which employment agreement from
November 15, 2010 through November 15, 2013; and

 

 

WHEREAS, the agreed upon terms and conditions of Executive’s continued
employment are embodied in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive do hereby agree as
follows:

 

Section 1. Employment and Duties.  On the terms and subject to the conditions
set forth in this Agreement, subject to the approval and ratification of Board
of Directors, such approvals to be obtained prior to the Effective Date, the
Company agrees to employ Executive as its Chief Executive Officer to render such
services as would be customary and to render such other services and discharge
such other responsibilities as the Board of Directors of the Company may, from
time to time, stipulate and which shall not be inconsistent with the position
listed above.

 

Section 2.  Performance. 

 

(a) Executive accepts the employment as set forth in Section 1 herein and agrees
to concentrate such time, attention and skill as may be necessary to assure the
full performance of the services described therein, including the performance of
such other services and responsibilities as the Board of Directors of the
Company may from time to time stipulate and which shall not be inconsistent with
the position listed above.

 

(b) Without limiting the generality of the foregoing, Executive ordinarily shall
devote not less than five (5) days per week (except for vacations, regular
business holidays observed by the Company) on a full-time basis, during normal
business hours Monday through Friday. Executive further agrees that when the
performance of his duties reasonably requires, he shall be present on the
Company’s premises (located in Massachusettes) or engaged in service to or on
behalf of the Company at such times except during vacations, regular business
holidays or weekends. The executive may continue his existing involvement in an
advisory or board capacity with non-competing organizations.

 

{00188173. }                                                                   
M. REDMOND       Page 1 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

(c) In conducting his duties under this Agreement, the Executive shall report to
the Chairman of the Board of Directors of the Company.

 

Section 3.  Term/Termination.

 

3.1 Term. The term of employment under this Agreement (the “Employment Period”)
shall commence on November 15, 2010 and terminate on November 15, 2013, unless
earlier terminated pursuant to the termination provisions set forth herein or
extended for successive one year periods outlined below in this paragraph.
Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that Executive’s employment may only be terminated by the Company for Due
Cause (as hereinafter defined). At the end of the Employment Period, this
Agreement will be automatically renewed for successive one year terms unless
either the Executive or Company shall, upon three months written notice to the
other, elect not to renew this Agreement for any year. Non renewal of the
Agreement by the Company shall be deemed a termination pursuant to section 3.5
and shall be subject to the severance compensation provisions related to
termination under that Section.

 

3.2 Termination for Due Cause. The Employment Period may only be terminated by
the Company for Due Cause.  The Company, by a vote of a majority of the Board of
Directors (a “Termination Vote”) may terminate the Employment Period for Due
Cause, effective upon written notice of such termination to Executive,  in the
event of Due Cause as defined by (i) a material breach by Executive of his
covenants under this Agreement if such material breach is not remedied within
sixty (60) calendar days following written notice by the Company;  (ii)
conviction in a court of law by Executive of theft or embezzlement of property
of the Company and/or conviction by Executive of a felony crime resulting in a
material injury to the businesses, properties of the Company or any of its
affiliates;  All compensation paid to Executive shall immediately cease upon
termination for Due Cause hereunder except accrued and unpaid compensation and
all unvested Stock Options shall immediately expire.

 

3.3 Termination Due to Death. The Employment Period shall be terminated upon the
death of Executive. All compensation paid to Executive shall immediately cease
upon such termination except for accrued and unpaid compensation pursuant to
Section 4.1 herein and earned but unpaid bonus payments pursuant to Section 4.2
herein. All unvested Stock Options shall immediately become vested.

 

3.4 Termination Due to Permanent Total Disability. The Employment Period shall
be terminated upon the Permanent Total Disability (as defined in this Section
3.4) of Executive following written notice from the Company. Permanent Total
Disability is defined as an inability by Executive to perform substantially all
of the services required pursuant to this Agreement for a continuous period of
ninety (90) days or for a period aggregating at ninety (90) days in any
consecutive twelve (12) month period when such inability is caused by illness or
a physical or mental disability. Such Permanent Total Disability shall be
determined by a physician selected jointly by the parties hereto.

 

{00188173. }                                                                   
M. REDMOND         Page 2 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

3.5 Termination Other Than Due Cause, Death, Disability or Resignation.  In the
event that Executive’s employment is terminated for reasons other than Due
Cause, death, Permanent Total Disability or resignation, then all Stock Options
scheduled to vest within one year of the date of such termination shall vest
immediately and the Company shall pay as severance compensation to Executive
eighteen (18) months salary compensation at his then annual salary compensation
rate, including bonus earned as of the termination date. Any severance
compensation paid to Executive shall be paid ratably over the remaining payment
period following termination. Any bonus compensation earned as of the
termination date shall be paid to Executive pursuant to the bonus payment
schedule set forth in Section 4.2 herein.

 

3.6 Termination by Executive. Executive may terminate the Employment Period (i)
in the event the Company has breached a material term or condition of this
Agreement which is not cured or remedied within thirty (30) days following
written notice by Executive to Board of Directors of Company of such breach or
(ii) at Executive’s convenience. In the event that Executive’s resignation is
due to an uncured breach by the Company, such resignation shall be deemed a
termination by the Company as without Due Cause for purposes of vesting of Stock
Options pursuant to Section 4.3 herein and for payments of salary and bonus
compensation as set forth in Sections 4.1 and 4.2, respectively, herein. In the
event that the Employment Period is terminated by Executive at his convenience,
then Executive will be due any earned but unpaid salary, vacation and bonus
compensation as set forth in Sections 4.1 and 4.3, respectively, herein. All
vested stock options not exercised by Executive within ninety (90) days
following the termination date shall be cancelled.  Any unvested Stock Options
shall be cancelled as of this termination date.

 

3.7 Surrender of Position and Properties.  Upon termination of Executive’s
employment with the Company, regardless of the cause therefore, Executive shall
promptly be deemed to have resigned from the Company’s Board of Directors and as
an officer and director of any of the Company’s affiliates, if serving as such
at that time, and shall surrender to the Company or its affiliates all property
provided to him by the Company or its affiliates, as applicable, for use in
relation to his employment and further, Executive shall surrender to the Company
or its affiliates, as applicable, any and all sales materials, lists of
customers and prospective customers, investment performance reports, files,
patent applications, records, models or other materials and information of or
pertaining to the Company or its affiliates or their customers or prospective
customers or the products, businesses and operations of the Company or its
affiliates.

 

3.8 Survival of Covenants. The covenants of Executive set forth in Section 5
herein shall survive the termination of the Employment Period or termination of
this Agreement.

 

Section 4.  Compensation/Expenses.

 

4.1 Salary. In exchange for the services to be rendered by Executive hereunder,
the Company agrees to pay, during the Employment Period, a salary at an annual
rate of; Year One:  $200,000

{00188173. }                                                                   
M. REDMOND         Page 3 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

Year Two: $225,000

Year Three: $295,000 (Only if the Company has $5,000,000 in cash at the
commencement of year three. If company has less than $5,000,000 then the salary
will be negotiated 30 days prior to the start of year three and will in no case
be less than $225,000).

 

Salary will be paid b-weekly.

 

4.2 Bonus.

 

The Company shall establish an annual bonus plan of which certain management
employees of the Company shall be eligible to participate, which annual bonus
plan shall comprise a calendar year (the “Plan Year”). Executive will be
eligible to participate in such annual bonus plan during the term of this
Agreement with goals (the “Annual Goals”) established and approved by the Board
of Directors. Pursuant to this annual bonus plan, Executive shall be eligible
for discretionary performance and incentive bonuses if and as may be determined
in the sole discretion of the Board of Directors of the Company.  The goals that
shall be tied to the Company’s Long Term Financial Pro forma (as adopted by the
Company upon execution of this Agreement) and shall serve as the basis of
evaluation for any payments awarded pursuant to the Company’s annual bonus plan
shall be established and approved by the Board of Directors. At the conclusion
of the Plan Year, the Board of Directors shall determine the level of success
achieved by the Executive against the Annual Goals and recommend the amount of
the annual bonus plan payment.  If Executive’s employment is terminated for
reasons other than Due Cause or his voluntary resignation, he will be entitled
to receive any bonus earned up to the date of termination as reasonably
determined by the Board of Directors.  All payments related to the annual bonus
plan are subject to the prior approval by the Board of Directors and the
Company’s ability to make such payments when considering the cash position of
the Company.

 

4.3 Stock. The Company hereby grants, as part of the Company’s Employee Stock
Option Plan (ESOP), to Executive the right to purchase the Company’s common
stock at ten ($.10) Cents per share. As of the Effective Date of this Agreement,
the Company grants Executive one million three hundred and seventy five thousand
(1,375,000)  options of Company’s common stock on a one-for-one conversation as
of 2010.  The Executive Options will vest on a quarterly basis over a three year
period.  The Executive will be granted

 

a) The Company will allow the Executive to purchase one hundred and twenty-five
thousand (125,000) shares at par value $.001, upon the signing of this
Agreement.

 

b) Accelerated Vesting of Options.  Upon the sale, merger or any transaction
resulting in the majority  of the Company stock being obtained, then all of the
Executives’ options not vested will vest immediately and become excercisable.

 

{00188173. }                                                                   
M. REDMOND         Page 4 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

4.4  Insurance. Executive if he so elects and if permissible by the Company
plans, will be entitled to participate in fringe benefit, health insurance, life
insurance, and other programs which Company may adopt from time to time for
executives of Company.  Participation will be in accordance with any plans and
any applicable policies adopted by Company. 

 

4.5  Business Expenses. Executive shall be reimbursed for business-related
expenses that he incurs pursuant to his employment with the Company, such
expenses to be timely submitted and reasonable, and subject to the Company’s
then standing Expense Reimbursement Policy and the review and approval of the
Board of Directors or its authorized designate. Executive shall provide the
Company with expense reports detailing business-related expenses and supporting
documentation and other substantiation of such expenses that conform to the
reporting requirements of the Company and requirements of the Internal Revenue
Service. Expenses will be reimbursed to Executive within 15 days of receipt by
Company. Executive is located in the state of New Hampshire and Executive will
not have to relocate.  Executive as part of this engagement is required to
commute to Company and shall have expenses paid accordingly. 

 

4.7  Vacation.  Executive shall be entitled to vacations in accordance with
Company policy in effect from time to time.  Until written policies are adopted,
Executive will accrue three (3) weeks vacation during the Initial Term and four
(4) weeks vacation during each Additional Term.

 

4.8  A percentage of the Company will be afforded the Executive in the following

manner; -A sale of the Company and or disposition of assets that results in a
gross

receipt, to the Company, of $100,000,000 will result in the CEO receiving 5% of
the

Gross Receipt to the Company.  If the sale of the Company and or assets results
in a

Gross Receipt at or above $150,000,000 the CEO will receive 10% of the Gross
Receipt

of income to the Company.  The CEO, in his own discretion, may chose to allocate

percentages or basis points of his Compensation to certain executives at his own

discretion. This section will survive Termination of this Agreement for one
year.

 

Section 5. Covenants of Executive.

 

5.1 Confidentiality. During the Employment Period and for one year following the
termination thereof for any reason, Executive shall not disclose or make any use
of, for his own benefit or for the benefit of a business or entity other than
the Company or its affiliates, any secret or confidential information, lists of
customers and prospective customers or any other information of or pertaining to
the Company or its affiliates that is not generally known within the trade of
the Company or its affiliates or which is not publicly available.

 

5.2  Inventions and Secrecy. Except as otherwise provided in this Section 5.2,
Executive (i) shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, all secret and confidential information, knowledge, or data
of the Company and its affiliates obtained by Executive during his employment by
the Company, which is not generally know to the public or recognized as standard
practice (whether or not developed by Executive) and shall not, during his
employment by the Company and for one year following the termination of such
employment for any reason, communicate or divulge any such information,
knowledge or data to any person or entity other than the Company or its
affiliates or persons or entities designated by the Company; (ii) shall promptly
disclose to the Company all inventions, ideas, devices and processes made or
conceived by him along or jointly with others, from the time of entering the
Company’s employ and until such employment is terminated relevant or pertinent
in any way, whether directly or indirectly, to the Company or its affiliates or
resulting from or suggested by any work which he may have done for or at the
request of the Company or its affiliates; (iii) shall at all times during his
employment with the Company, assist the Company and its affiliates in every
proper way (at the expense of the Company) to obtain and develop for the benefit
of the Company inventions, ideas, devices and processes, whether or not
patented; and (iv) shall perform all such acts and execute, acknowledge and
deliver all such instruments as may be necessary or desirable in the opinion of
the Company to vest in the Company, the entire interest in such inventions,
ideas, devices and processes referred to in this Section 5.2.  Executive and
Company each agree that all documents, reports, files, analyses, drawings,
designs, tools, equipment, plans (including, without limitation, marketing and
sales plans), proposals, customer lists, computer software or hardware, and
similar materials that are made by Executive or come into his or its possession
by reason of and during the term of Executive’s engagement with Company are the
property of Company and will not be used by his in any way adverse to Company’s
interests.  Executive also agrees not to allow any such documents or things, or
any copies, reproductions or summaries to be delivered to or used by any third
party without the specific consent of Company.  Executive agrees to deliver to
the Company, upon demand, and in any event upon the termination of Executive’s
engagement, all of such documents and things which are in Executive’s possession
or under his or its control.  Executive expressly agrees that all of his work
product shall be and remain the sole and exclusive property of the Company. 
Accordingly, all work products eligible for any form of copyright protection
shall be deemed a “work made for hire” under the copyright laws and shall be
owned by the Company.

{00188173. }                                                                   
M. REDMOND         Page 5 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

5.4 Acknowledgement.  Executive acknowledges that the restrictions set forth in
this Section 5 are reasonable in scope and essential to the preservation of the
businesses and proprietary properties of the Company and its affiliates and that
the enforcement thereof will not in any manner preclude Executive, in the event
of his termination of employment with the Company, from becoming gainfully
employed in such manner and to such extent as to provide a reasonable standard
of living for himself, the members of his family and those dependent upon him of
at least the sort and fashion to which he and they have becom

 

5.5 Severability - Covenants. The covenants of Executive contained in this
Section 5 shall each be construed as any agreement independent of any other
provision in this Agreement and the existence of any claim or cause of action of
Executive against the Company or its affiliates, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company or its affiliates of such covenants. The parties hereto expressly agree
and contract that it is not the intention of any party to violate any public
policy, statutory or common law, and that if any sentence, paragraph, clause or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause or combination of the
same shall be void in the jurisdictions where it is unlawful and the remainder
of such provision and this Agreement shall remain binding on the parties to make
the covenants of this Agreement binding only to the extent that it may be
lawfully done under existing applicable laws. In the event that any part of any
covenant of this Agreement is determined by a court of law to be overly broad
thereby making the covenant unenforceable, the parties hereto agree, and it is
their desire, that such court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.

{00188173. }                                                                   
M. REDMOND         Page 6 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

Section 6.  Indemnification.  In addition to any rights Executive may have under
the Company's charter or by-laws, the Company agrees to indemnify Executive and
hold Executive harmless, both during the Term and thereafter, against all costs,
expenses (including, without limitation, fines, excise taxes and attorneys' and
accountants’ fees) and liabilities (other than settlements to which the Company
does not consent, which consent shall not be unreasonably withheld)
(collectively, "Losses") reasonably incurred by Executive in connection with any
claim, action, proceeding or investigation brought against or involving
Executive with respect to, arising out of or in any way relating to Executive's
employment with the Company or Executive's service as a director of the Company;
provided, however, that the Company shall not be required to indemnify Executive
for Losses incurred as a result of Executive's intentional misconduct or gross
negligence (other than matters where Executive acted in good faith and in a
manner he reasonably believed to be in and not opposed to the Company's best
interests). Executive shall promptly notify the Company of any claim, action,
proceeding or investigation under this paragraph and the Company shall be
entitled to participate in the defense of any such claim, action, proceeding or
investigation and, if it so chooses, to assume the defense with counsel selected
by the Company; provided that Executive shall have the right to employ counsel
to represent him (at the Company's expense) if Company counsel would have a
"conflict of interest" in representing both the Company and Executive. The
Company shall not settle or compromise any claim, action, proceeding or
investigation without Executive's consent, which consent shall not be
unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith. The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation. The Company currently maintains
a policy of directors' and officers' liability insurance covering Executive and,
notwithstanding the expiration or earlier termination of this Agreement, the
Company shall maintain a directors' and officers' liability insurance policy
covering Executive for a period of time following such expiration or earlier
termination equal to the statute of limitations for any claim that may be
asserted against Executive for which coverage is available under such directors'
and officers' liability insurance policy. The provisions of this paragraph shall
survive the termination of this Agreement for any reason.

{00188173. }                                                                   
M. REDMOND         Page 7 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

Section 7.  Notice. Any notice required or permitted hereunder shall be made in
writing (i) either by actual delivery of the notice into the hands of the party
hereunder entitled, or (ii) by the mailing of the notice in the United States
mail, certified mail, return receipt requested, all postage prepaid and
addressed to the party to whom the notice is to be given at the party’s
respective address set forth below, or such other address as the parties may
from time to time designate by written notice as provided herein and (iii) via
facsimile to the fax number provided by the Parties below with a confirmation
receipt.  Notice will hereby be deemed to be satisfied via the delivery of any
of the methods listed above. 

 

If to the Company:

Attn: General Counsel

Chase Mellen

Address:

1157 S. Beverly Dr

Los Angeles, CA  90035

 

 

If to Michael Redmond:

Address:

10 Canterbury Rd.

Windham, NH 03087

 

The notice shall be deemed to be received in case (i) on the date of actual
receipt by the party and in case (ii) three days following the date of the
mailing.

 

Section 8. Amendment and Waiver.  No amendment or modification of this Agreement
shall be valid or binding upon: (i) the Company unless made in writing and
signed by an officer of the Company, duly authorized by the Board of Directors
of the Company or; (ii) Executive unless made in writing and signed by him. The
waiver by the Company or Executive of the breach of any Provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of such party.

 

Section 9. Governing Law/Waiver of Claims/Arbitration. (a) The validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed in accordance with, the laws of the State of
Massachusetts without giving effect to the principles of conflicts of laws
thereof.

 

(b) Each Party to this Agreement hereby waives any claim it may have on such
other Party due to any past business dealings between the Parties prior to the
Effective Date of this Agreement.  Additionally, the parties hereto agree that
in the event of any and all disagreements and controversies arising from this
Agreement or any other agreements between the Company and Executive the breach,
termination or validity thereof or the present and future dealings between the
parties, such disagreements and controversies shall be subject to a two step
mediation and binding arbitration process.  The first step will be to a one time
mediation session to be held in accordance with the Massachusetts Bar
Associations Mediation guidelines and to be heard in front of a Mediation expert
that has been practicing for a period of at least 5 years.  If the Parties fail
to resolve their dispute via Mediation, the Parties agree to a second step of
binding arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) to be held
in Boston, Massachusetts before one neutral arbitrator with one discovery allowd
by each party to this Agreement. Such arbitrator shall be selected by mutual
agreement of the parties within thirty (30) days of written notice of a
continuing dispute following mediation of said disagreement or controversy. If
the parties cannot mutually agree to an arbitrator within thirty (30) days, then
the AAA shall designate the arbitrator. Either party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (including attorneys’ fees) shall be paid
by the non-prevailing Party or as determined by the arbitrator. Executive shall
have a limit of liability; in no case shall Executive be liable for a judgment
greater than one hundred thousand dollars.  This paragraph shall survive the
termination of this Agreement.

{00188173. }                                                                   
M. REDMOND         Page 8 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

Section 10. Entire Agreement. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and communications between the parties dealing
with such subject matter, whether oral or written, but limited to the Employment
Period.

 

Section 11. Reservation of Right. Notwithstanding any other provision of this
Agreement, other than Sections 4.1, 4.2 and 4.3, 4.5, 4.7 and 4.8, Company
reserves the right to modify, suspend or discontinue any and all benefit plans,
practices, policies and programs, except sections 4.1, 4.2 and 4.3, 4.5, 4.7 and
4.8 at any time whether before or after termination of this Agreement with
advance notice of 90 days to Executive.

 

Section 12. Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of the Company,
including any company or entity with which the Company may merge or consolidate.

 

{00188173. }                                                                   
M. REDMOND         Page 9 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

Section 13. Headings. Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.

 

Section 14. Severability – General. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof

 

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{00188173. }                                                                   
M. REDMOND         Page 10 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

 

 

 

Roth Kline, Inc.                                                         J.
Michael Redmond

 

By: /s/ Edward W. Withrow III                                 By: /s/ J. Michael
Redmond

 

 

Printed: Edward W. Withrow III                               Printed:          

Title:    Chairman                                                        
Date:__________________________

 

Date:  ________________________

{00188173. }                                                                   
M. REDMOND       Page 11 of 11                EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 